Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Election/Restrictions
Applicant’s election without traverse of species C, figures 17-19, claims 1-12, 15-18 in the reply filed on 06/07/2022 is acknowledged.  Applicant cancelled claims 13, 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All of the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In addition to the above, the Office notes that in claim 1, Applicant provides “also opposite each other”.  Applicant fails to make clear as to what element Applicant is referring to.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).
In addition to the above, the Office notes that in claim 1, Applicant provides “at least between”.  Applicant fails to make clear as to what element Applicant is referring to.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).
In addition to the above, the Office notes that in claim 1, Applicant provides “also opposite each other”.  Applicant fails to make clear as to what element Applicant is referring to.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).
In addition to the above, the Office notes that in claim 1, Applicant provides “o a…o a…”.  Applicant fails to make clear as to the intent of the “o”.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).  Applicant must remove instances of the above and provide clear language.
Claim 1 recites the limitation "the external environment”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).  
In addition to the above, the Office notes that in claim 1, Applicant provides “from which emerge”.  Applicant fails to make clear Applicant’s intent in the above.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).
In addition to the above, the Office notes that in claim 1, Applicant provides “characterized by the fact”.  Applicant fails to make clear Applicant’s intent in the above.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).
Claim 1 recites the limitation "the fact”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).  
In addition to the above, the Office notes that in claim 1, Applicant provides “exhibiting”.  Applicant fails to make clear Applicant’s intent in the above.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).
In addition to the above, the Office notes that in claim 1, Applicant provides “o at least…o at least…”.  Applicant fails to make clear as to the intent of the “o”.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).  Applicant must remove instances of the above and provide clear language.
In addition to the above, the Office notes that in claim 1, Applicant provides “and being configured”.  Applicant fails to make clear as to what element Applicant is referring to.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).
In addition to the above, the Office notes that in claim 1, Applicant provides “in which the front panel of the closure system comprises an unlocking portion”.  Applicant fails to make clear as to whether the above element is positively claimed or not.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).  Applicant must replace the above language with clear language.
In addition to the above, the Office notes that in claim 1, Applicant provides “configured to define at least one through access”.  Applicant fails to make clear as to whether the above element is positively claimed or not.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).  Applicant must replace the above language with clear language.
Claim 1 recites the limitation "the at least partial insertion”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12, 15-18 is/are rejected as being dependent on the above rejected claim(s).
In claim 2, Applicant provides “carried by at least one between the”.  Applicant fails to make clear as to what element Applicant is referring to.  Claims 3-8 is/are rejected as being dependent on the above rejected claim(s).

The above is not exhaustive, and Applicant must review all of Applicant’s claims in in their entirety and rewrite the claims in the manner outlined above (such as instances of “the latter”, “develops completely”, “acting in push”, improper notation in claim 15, etc.).  In view of the massive rejection under 35 USC 112, 2nd paragraph, the invention as claimed could not be understood, and prior art could not be properly applied. However, in order to expedite prosecution for Applicant, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 11-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tambo (6334532).
The Office again notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution, the Office notes that Tambo discloses: container (figs 1-33), store (2), front wall (below “9” in fig 1), rear wall (wall opposite front wall), side walls (6s), opening with free edge (opening around edge adjacent “10”), closure system (4 with closing and opening conditions such as in at least figs 1, 15, 27 with panels such as a top panel at the upper portion of 4), compartment and edge (space within 4 and perimeter surface), internal volume (any space within outer surface of the device, which can include volume between 4 and 12), safety device with first (45, 46, 48 on front panel of 4) and second coupling portion (8 which includes portion 12 within internal volume as outlined above; of which faces the front wall of the store as for example in fig 27) capable of performing the intended uses of the claims (such as stably engaging, locking condition, opening condition, as well as configured to provide access/unlocking portion via element 45 of which is capable of accommodating an opening device such as device that provides “F” in figure 27 that provides disengagement);  guide body (portion above 12 in fig 1 carried by seconding coupling portion of which is 8 which); pushing device (adjacent 12).



Potentially Allowable Subject Matter
Claims 3, 8 appears to be potentially allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735